   Case 1:20-cv-04844-NGG-CLP Document 37 Filed 10/30/20 Page 1 of 3 PageID #: 900




                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                    LITIGATION BUREAU
                                            WRITER'S DIRECT DIAL: 212-416-8029

     Via ECF                                       October 30, 2020
     Hon. Nicholas G. Garaufis
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201
             Re: The Roman Catholic Diocese of Brooklyn v. Cuomo, No. 20-cv-4844 (E.D.N.Y.)
     Dear Judge Garaufis:
             This Office represents Defendant Andrew M. Cuomo, in his official capacity as the Governor
     of the State of New York (“Governor Cuomo”), in the above-referenced action. I write pursuant to
     Your Honor’s Individual Rule IV(A) to outline the arguments that Governor Cuomo intends to raise
     in his motion to dismiss Plaintiff’s Complaint (ECF. No. 1, “Compl.”) and to request a pre-motion
     conference. Governor Cuomo also requests an extension of his time to file an Answer (presently due
     on or about October 30, 2020), pending a decision on his motion.
     Factual Background and Allegations
             This case arises in the context of the global COVID-19 pandemic, during which “[i]n the past
     seven months, more than 479,000 people in New York have tested positive for COVID-19 and more
     than 25,000 people have died.” ECF No. 32 at 1-2 (Memorandum and Order dated October 16, 2020
     (“Opinion”)).
             Since the first reports of COVID-19 infections, Governor Cuomo has issued a series of
     executive orders in response to this pandemic. These orders are critical measures that have saved
     untold thousands of lives. See Geller v. De Blasio, 2020 WL 2520711, at *4 (S.D.N.Y. May 18, 2020)
     (“preventing in-person gatherings is crucial to any strategy of containment.”).
              On or about October 6, 2020, Governor Cuomo issued Executive Order 202.68 (“the EO”)
     to direct the Department of Health to “determine areas in the State that require enhanced public
     health restrictions based upon cluster-based cases of COVID-19 at a level that compromises the
     State’s containment of the virus.” The EO further provides that “[c]ertain activities shall be restricted
     and any permitted activities, in all three zones below, shall be conducted in strict adherence to
     Department of Health guidance.” Among its other provisions, the EO designated “red,” “orange”
     and “yellow” zones based on the rates of positivity in COVID-19 tests. In these zones, the EO
     establishes specific restrictions applicable to schools, houses of worship and “non-essential



                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:20-cv-04844-NGG-CLP Document 37 Filed 10/30/20 Page 2 of 3 PageID #: 901
 Hon. Nicholas G. Garaufis                                                                                           Page 2 of 3
 October 30, 2020

 businesses” based on that zone’s level of COVID-19 positivity. In relevant part, this Executive Order
 is designed to mitigate the significant risks of COVID-19 transmission posed by large gatherings of
 people that may take place in the context of services in houses of worship. See
 https://www.governor.ny.gov/news/no-20268-continuing-temporary-suspension-and-modification-
 laws-relating-disaster-emergency.
          Plaintiff is a division of the Roman Catholic Church and heads 186 Catholic parishes and 210
 Catholic churches in Brooklyn and Queens. Compl. ¶ 9. Plaintiff alleges that the EO’s provisions
 limiting church services violate its rights under the Free Exercise Clause of the First Amendment, and
 “plainly and unconstitutionally target[ ] religious practice for at least three reasons” (Id., ¶ 59), to wit,
 (1) the EO treats it less favorably than “secular businesses like grocery stories and pet food shops,”
 (2) “the way the order operates in practice, including the numerous exceptions to the capacity
 limitations that apply to secular businesses, make clear that the order targets religious practice” because
 the EO’s capacity limitations imposed “on Houses of Worship simply do not apply to non-religious
 institutions,” and (3) Governor Cuomo’s public statements “make clear that his order targets religious
 practice for disparate treatment and is neither neutral nor generally applicable.” Id. Thus, Plaintiff
 argues, “[b]ecause the Initiative specifically targets the practice of religion, strict scrutiny applies.” Id.
 As set forth below, Plaintiff’s claims are mistaken, and the Complaint should be dismissed accordingly.
 The Complaint Fails to State a Claim
          Plaintiff fails to state a claim for violation of the Free Exercise Clause under the deferential
 standard of Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905). Relying on Jacobson and S. Bay
 United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring), this Court denied
 Plaintiff’s motion for a preliminary injunction and concluded that “although the EO establishes rules
 specific to religious gatherings, it does so because they are gatherings, not because they are religious.”
 See Opinion at 19. In Jacobson, the Supreme Court held that “a community has the right to protect itself
 against an epidemic of disease which threatens its members,” and, in such times, judicial scrutiny is
 reserved for a measure that “has no real or substantial relation to” the object of protecting the public
 or is “beyond all question, a plain, palpable invasion of rights secured by the fundamental law.” 197
 U.S. at 27, 31. “The precise question of when restrictions on particular social activities should be lifted
 during the pandemic is a dynamic and fact-intensive matter subject to reasonable disagreement.” S.
 Bay at 1613 (Roberts, C.J., concurring). As cautioned by Justice Roberts, a court should be especially
 reluctant to impose its own judgment to set aside acts of elected officials acting in areas “fraught with
 medical and scientific uncertainties.” Id.
         Here, Plaintiff fails to plausibly allege that the limited and temporary restrictions1 on some of
 its churches as set forth in the EO have no real or substantial relation to the object of protecting the
 public health. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (court need not accept plaintiff’s legal
 conclusions or “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 conclusory statements”). Indeed, church services and religious gatherings present a particularly high
 risk for the spread of COVID-19 infections. See Opinion at 13 (“Among the other problematic
 features of religious gatherings, congregants arrive and leave at the same time, physically greet each

 1 Governor   Cuomo recently announced a “micro-cluster” initiative even more narrowly focused than the cluster initiative
 originally set forth in the EO. Based on developing data showing improvement in positivity rates in certain areas, Plaintiff’s
 churches located in the red or orange zones in Queens and orange zones in Brooklyn will soon be treated as “yellow
 zones” (there are currently no orange zones in New York City) and be able to conduct religious services at up to 50%
 capacity. See, e.g., https://www.governor.ny.gov/news/governor-cuomo-details-covid-19-micro-cluster-metrics .



            28 LIBERTY STREET, NEW YORK, NY 10005 • PHONE (212) 416-6236 • FAX (212) 416-6075 (NOT FOR SERVICE OF PAPERS)
Case 1:20-cv-04844-NGG-CLP Document 37 Filed 10/30/20 Page 3 of 3 PageID #: 902
 Hon. Nicholas G. Garaufis                                                                                           Page 3 of 3
 October 30, 2020

 other, sit and stand close together, share or pass objects, and sing or chant in a way that allows for
 airborne transmission of the virus”); id., at 19 (“although the EO establishes rules specific to religious
 gatherings, it does so because they are gatherings, not because they are religious.”) Thus, the EO’s
 provisions concerning houses of worship are clearly related to protecting the public health.
          Plaintiff will likely argue that in light of its own COVID mitigation efforts, the EO’s capacity
 limitations in red and orange zones are unnecessary and will not have the intended effect of protecting
 the public health. However, such argument would not defeat a motion to dismiss. Indeed, Jacobson
 made clear that such scientific judgments must be left to elected officials. 197 U.S. at 30 (“It is no part
 of the function of a court” to decide what is “most effective for the protection of the public against
 disease.”); Phillips v. City of N.Y., 775 F.3d 538, 542 (2d Cir. 2015) (rejecting argument regarding
 “scientific evidence” against vaccines because “as Jacobson made clear, that is a determination for the
 legislature”). As this Court observed (Opinion at 14), “[s]ince South Bay, nearly every court to consider
 the issue has followed suit and applied a rational basis analysis to free exercise challenges to COVID-
 related restrictions on religious gatherings.” See also Elim Romanian Pentecostal Church v. Pritzker, 962
 F.3d 341 (7th Cir. 2020) (COVID-based 10-person limitation in houses of worship held subject to
 rational basis review and sustained).2
         In any event, Executive Order 202.68 does not prohibit Plaintiff from conducting church
 services; rather, it imposes reasonable capacity restrictions in order to protect the public health during
 a pandemic. Thus, Plaintiff’s claim fails and the Complaint should be dismissed.3
          Thank your Honor for your time and consideration of this matter.
                                                                       Respectfully submitted,

                                                                       __Seth J. Farber____________
                                                                       Seth J. Farber
                                                                       Assistant Attorney General
                                                                       Seth.farber@ag.ny.gov
 cc:      All counsel of record (via ECF)                              Attorney for Governor Cuomo


 2Although the  Court did not foreclose the possibility that development of “future evidence” might support “strict scrutiny”
 analysis here (Opinion at 23), we respectfully submit that Plaintiff’s claim fails even under that level of challenge for the
 reasons argued in our Memorandum of Law in Opposition to Plaintiff’s Motion for a Preliminary Injunction (ECF No.
 18) at 20-22 and the cases cited therein. In short, containing COVID-19 outbreaks is the most compelling of state interests,
 and the EO and the ‘cluster initiative,” especially as it becomes even more narrowly tailored to the precise locations of
 outbreaks and “hot spots,” survives such scrutiny.
 3 Governor Cuomo also reserves the right to seek dismissal of the Complaint based on the Eleventh Amendment and/or
 mootness if the restrictions applicable to Plaintiff’s churches are no longer in effect when briefing on the proposed motion
 occurs. Governor Cuomo announced that the rules regarding the cluster initiative be reevaluated within two weeks of the
 October 6th announcement, and he has already announced some easing of restrictions based upon available data. See
 https://www.governor.ny.gov/news/governor-cuomo-outlines-new-micro-cluster-strategy-tackle-covid-19-hot-spots-
 arise-fall. To the extent that the occupancy restrictions on Plaintiff’s houses of worship are thereafter effectively rescinded,
 this lawsuit would be moot. Harrison & Burrowes Bridge Constructors, Inc. v. Cuomo, 981 F.2d 50, 59-61 (2d Cir. 1992)
 (challenges to statutes are “routinely found moot” when statutes are amended). Further, any of Plaintiff’s claims for
 declaratory relief or further injunctive relief would be barred by the Eleventh Amendment, because the exception of Ex
 parte Young, 209 U.S. 123 (1908), only applies to ongoing violations of federal law. L.I. Pure Water Ltd. v. Cuomo, 375 F.
 Supp. 3d 209, 216 (E.D.N.Y. 2019).



            28 LIBERTY STREET, NEW YORK, NY 10005 • PHONE (212) 416-6236 • FAX (212) 416-6075 (NOT FOR SERVICE OF PAPERS)
